Citation Nr: 0410324	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a stomach ulcer


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 to 
September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

The record indicates the veteran had ulcer-related surgeries in 
July 1969 and February 1973.  In his July 2002 notice of 
disagreement (NOD), the veteran claimed to have been treated, 
while in service, by a staff doctor at sick call in March or April 
1963 for vomiting blood and bleeding from the rectum.  At an 
October 2003 hearing before the undersigned Veterans Law Judge, 
the veteran also claimed to have begun treatment by Dr. S. of 
Euclid, Ohio for an ulcer in 1964, the year after leaving active 
duty.  The veteran's service medical records (SMRs) contain only 
the record of an August 1962 visit to his unit's aid station for 
treatment of what was characterized as gastritis.  There is no 
evidence of record that a search has been made for clinical 
records related to the averred 1963 treatment, despite the 
veteran's expectation, expressed in his NOD and in a December 2002 
letter to the RO, that the RO should be able to obtain them.  The 
Board notes that efforts to locate treatment records of Dr. S. 
have been fruitless as he is deceased, and his records are 
presumed to have been destroyed.

The Board also notes there is an ambiguity in the civilian 
treatment records created by the notation in an August 1969 
treatment note by J.B., M.D., stating that the veteran had a 
history of peptic ulcer for the last 10 years, and the notation in 
a treatment note dictated in November 1973 by J.L., M.D., which 
stated that the veteran had a 3-year history of ulcer disease.  
Given these ambiguities, and given the absence of evidence of a 
search for records of treatment in 1963, the Board will remand for 
further development.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims files and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found at 66 Fed. Reg. 45,620-
32 (Aug. 27, 2001), are fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

2.  The RO should contact the National Personnel Records Center 
(NPRC) and any other agency deemed appropriate and request 
searches for treatment records, hospital records, or any other 
records which might have been filed with unit clinical records or 
in locations different from the location where examination reports 
are stored.  See 38 C.F.R. § 3.159(c)(2).  The veteran's aid 
should be sought as required to identify dates and places of 
treatment, including treatment during service.  

3.  The RO should contact the veteran and request that he identify 
the names, addresses, and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claim.  With any necessary authorization 
from the veteran, the RO should attempt to obtain and associate 
with the claims file any medical records identified by the veteran 
which have not been secured previously.  Consideration should be 
given to attempt once again to locate Dr. S.'s treatment records, 
which might, for example, have passed to another doctor to whom 
Dr. S. could have transferred his practice.  If the RO is 
unsuccessful in obtaining any medical records identified by the 
veteran, it should inform the veteran and his representative of 
this and ask them to provide a copy of additional medical records 
they may have obtained on their own which have not been secured 
previously.  The veteran should be specifically asked to submit 
all pertinent information or evidence that he may have in his 
possession.

4.  Thereafter, the RO should arrange for the veteran to undergo a 
VA examination by a physician with appropriate expertise to 
determine whether it is as likely as not that the veteran has an 
ulcer, or residuals thereof, that can be traced to his period of 
active military service.  (The veteran's claims file, including a 
copy of this remand and any additional evidence obtained as a 
result of the development sought above, must be made available to 
the examiner for review prior to the examination.)

5.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issue on appeal.  If any benefit 
sought is not granted, the veteran and his representative should 
be furnished with a supplemental statement of the case and 
afforded an opportunity to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 117 
Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 38 
U.S.C. § 7112, respectively).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

